         Case:
      Case     19-10097, 03/09/2020,Document
           2:16-cr-00100-GMN-DJA    ID: 11623194,
                                             408 DktEntry: 19, Page
                                                  Filed 03/09/20    1 of12of 2
                                                                  Page




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.    19-10097

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00100-GMN-CWH-1
 v.                                             District of Nevada,
                                                Las Vegas
JAN ROUVEN FUECHTENER, AKA Lars
Schmidt,                                        ORDER

                Defendant-Appellant.

Before:      SILVERMAN, CHRISTEN, and BADE, Circuit Judges.

       Appellee’s motion to dismiss this appeal in light of the valid appeal waiver

(Docket Entry No. 16) is granted. See United States v. Harris, 628 F.3d 1203,

1205 (9th Cir. 2011) (knowing and voluntary appeal waiver whose language

encompasses the right to appeal on the grounds raised is enforceable). Contrary to

appellant’s argument, his claim that the district court erred by denying his motion

to withdraw his guilty plea is covered by the waiver. See United States v. Rahman,

642 F.3d 1257, 1259 (9th Cir. 2011) (waiver of right to appeal any aspect of

defendant's conviction covers appeal of denial of motion to withdraw guilty plea).

Moreover, the record does not support appellant’s claim that the government

breached the plea agreement. To the extent appellant claims that his plea was not

knowing and voluntary because he received ineffective assistance of counsel, he
        Case:
     Case     19-10097, 03/09/2020,Document
          2:16-cr-00100-GMN-DJA    ID: 11623194,
                                            408 DktEntry: 19, Page
                                                 Filed 03/09/20    2 of22of 2
                                                                 Page




may bring that claim in a 28 U.S.C. § 2255 motion, as his plea agreement expressly

contemplates. See Rahman, 642 F.3d at 1259-60.

      DISMISSED.




                                        2                                  19-10097
